NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                   ______________________

JOHN PATRICK SLEDGE, INDIVIDUALLY AND AS
NATURAL TUTOR ON BEHALF OF J. R. S. AND A.
M. S., BRITTANY GAIL WARREN, INDIVIDUALLY,
                  Petitioners

                                  v.

             DEPARTMENT OF JUSTICE,
                      Respondent
                ______________________

                         2018-1919
                   ______________________

   Petition for review of a decision of the Bureau of Justice
Assistance in PSOB Claim No. 2012-079.
         ------------------------------------------------------------


      BERNADETTE STOUTE JEANSONNE,
  INDIVIDUALLY AND AS NATURAL TUTOR ON
     BEHALF OF S. M. J., AND KALE DAVID
 JEANSONNE, KONNOR VICK JEANSONNE, AND
   KRISTOPHER JEANSONNE, INDIVIDUALLY,
                 Petitioners

                                  v.
2                                              SLEDGE v. DOJ




              DEPARTMENT OF JUSTICE,
                       Respondent
                 ______________________

                        2018-1966
                  ______________________

   Petition for review of a decision of the Bureau of Justice
Assistance in PSOB Claim No. 2012-086.
                  ______________________

                 Decided: August 20, 2019
                  ______________________

   MONICA VELA-VICK, Phelps Dunbar LLP, Baton Rouge,
LA, for petitioners. Also represented by SHELTON DENNIS
BLUNT.

    KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN, JR.;
JASON P. COOLEY, RAFAEL ALBERTO MADAN, Office of Gen-
eral Counsel, Office of Justice Programs, United States De-
partment of Justice, Washington, DC.
                  ______________________

    Before PROST, Chief Judge, NEWMAN and CHEN, Circuit
                           Judges.
PER CURIAM.
    The claims for death benefits in these cases were
brought under the Public Safety Officers’ Benefits Act
(PSOBA) of 1976, Pub. L. No. 94-430 (codified as amended
at 34 U.S.C. §§ 10281–10288). Bernadette Jeansonne and
John Sledge (collectively, “Claimants”) each appeal Febru-
ary 2, 2018, decisions by the Bureau of Justice Assistance
(BJA) holding that Louisiana Department of Insurance
SLEDGE v. DOJ                                             3



(DOI) Investigators Robert Jeansonne and Kimberly
Sledge were not “law enforcement officers” under the
PSOBA, and therefore did not meet the PSOBA’s require-
ment for awards of death benefits to their survivors, i.e.,
the Claimants. Because the BJA’s decisions are supported
by substantial evidence and it properly applied the imple-
menting regulation, 28 C.F.R. § 32.3, defining the term
“law enforcement officer” in the PSOBA, we affirm the
BJA’s denials of benefits.
                       BACKGROUND
    On June 7, 2011, DOI investigators Robert Jeansonne
and Kimberly Sledge entered the offices of Melvin
Lavergne, an insurance provider, to investigate complaints
of insurance fraud. Jeansonne and Sledge previously in-
vestigated Lavergne for other fraud allegations, resulting
in Lavergne’s arrest by the Louisiana State Police. After
discussing the current complaints and investigation with
Lavergne and his business partner, Jeansonne and Sledge
proceeded to collect and scan documents for the investiga-
tion. At this point, Lavergne went into his office, emerged
with a rifle, and fatally shot Jeansonne and Sledge. After
shooting Jeansonne and Sledge, Lavergne killed himself.
     The families of Jeansonne and Sledge applied for ben-
efits under 34 U.S.C. § 10284 of the PSOBA. The Public
Safety Officers’ Benefits (PSOB) office denied the claims,
finding that neither investigator was a “law enforcement
officer” under the PSOBA and implementing regulations.
After holding a hearing, a Hearing Officer reached the
same conclusion that neither Jeansonne nor Sledge’s du-
ties, as insurance fraud investigators, entailed any law en-
forcement authority.
    Claimants then requested review by the Director of the
BJA. The BJA Director issued its final agency determina-
tions denying Claimants’ claims for benefits. The BJA Di-
rector stated that “the evidence does not establish that, at
the time of the fatal shooting, [Jeansonne and Sledge’s]
4                                               SLEDGE v. DOJ




duties and responsibilities included any of the various
types of legal authority and responsibility required by the
definition of ‘involvement’ in 28 C.F.R. § 32.3 to be consid-
ered [] a law enforcement officer for PSOB purposes.” J.A.
5. 1 The BJA Director based this conclusion on the official
job descriptions provided by the Louisiana Commissioner
of Insurance, testimony by various DOI staff that testified
about the roles investigators play in an insurance fraud in-
vestigation, and the 2011 Louisiana legislation that ex-
panded the scope of law enforcement officers under
Louisiana state law to include investigators. Reviewing
the record, the BJA Director concluded that “[t]here is no
evidence that Fraud Investigators possessed both the legal
authority and responsibility . . . to arrest, apprehend, pros-
ecute, or adjudicate persons alleged to have violated or
found to have violated the criminal laws.” J.A. 10.
    We have jurisdiction under 34 U.S.C. § 10287.
                        DISCUSSION
                              A
     On appeal, Claimants argue that the BJA Director mis-
applied the agency’s regulation in finding that Jeansonne
and Sledge did not qualify as “law enforcement officers” un-
der 28 C.F.R. § 32.3. Claimants alternatively contend that
the regulation is not entitled to Chevron deference because
it represents an unreasonable reading of what constitutes
a law enforcement officer under the PSOBA.
    The PSOBA directs the BJA to pay a death benefit to
an eligible claimant if it is found that “a public safety of-
ficer has died as a direct and proximate result of a personal
injury sustained in the line of duty.” 34 U.S.C. § 10281(a).
A “public safety officer” includes “an individual serving a



    1   Unless otherwise noted, all J.A. citations are to the
joint appendix filed in the Jeansonne appeal.
SLEDGE v. DOJ                                                 5



public agency in an official capacity, with or without com-
pensation, as a law enforcement officer.” 34 U.S.C.
§ 10284(9)(A). The Act defines a law enforcement officer as
“an individual involved in crime and juvenile delinquency
control or reduction, or enforcement of the criminal
laws . . . , including, but not limited to, police, corrections,
probation, parole, and judicial officers.”           34 U.S.C.
§ 10284(6). At the time of BJA’s determination, PSOB reg-
ulations provided that “[a]n individual is involved in crime
and juvenile delinquency control or reduction, or enforce-
ment of criminal laws” only if he “has legal authority and
responsibility to arrest, apprehend, prosecute, adjudicate,
correct or detain . . . , or supervise (as a parole or probation
officer), persons who are alleged or found to have violated
the criminal laws.” 2 28 C.F.R. § 32.3. 3
    We review an agency’s application of its own regula-
tions to determine “(1) whether there has been substantial
compliance with statutory requirements and provisions of
implementing regulations; (2) whether there has been any
arbitrary or capricious action by government officials in-
volved; and (3) whether substantial evidence supports the



    2    Claimants have not argued that Jeansonne or
Sledge had duties related to “correct,” “detain,” or “super-
vise.”
    3    Although the regulation was amended in May 2018
to replace “legal authority and responsibility” with “legal
authority or responsibility,” the regulation’s effective date
was June 14, 2018, after the BJA Director’s determination.
Public Safety Officer’s Benefits Program, 83 Fed. Reg.
22,367, 22,379 (Dep’t of Justice May 15, 2018). Under the
PSOBA, implementing regulations apply to matters “pend-
ing on, or filed or accruing after, the effective date specified
in the regulations. 34 U.S.C. § 10287. As such, the lan-
guage applying to these cases is the “legal authority and
responsibility.”
6                                              SLEDGE v. DOJ




decision.” Hawkins v. United States, 469 F.3d 993, 999
(Fed. Cir. 2006). In these cases, we review the denials of
benefits to Claimants based on the BJA Director’s applica-
tion of the agency’s regulation defining “law enforcement
officer” in the PSOBA.
     The BJA Director was presented with uncontested evi-
dence of Jeansonne and Sledge’s official duties, including
the statement of “Duties and Responsibilities” of a DOI in-
vestigator and testimony from current and former DOI em-
ployees. According to the “Duties and Responsibilities,”
Jeansonne and Sledge’s official duties included “[c]on-
duct[ing] the most complex and highest level of investiga-
tions in the Department of Insurance; gather[ing] and
assembl[ing] evidence for trial or hearings,” “[c]onduct[ing]
interviews, undercover operations, research, . . . surveil-
lance activities gathering evidence of violations,” “[t]es-
tif[ying] in administrative, civil, criminal, or other
proceedings concerning investigative finds,” and more.
J.A. 54.
     Paul Boudreaux, a former director at the DOI, testified
before the BJA and substantially supported the BJA Direc-
tor’s findings. For example, Boudreaux stated that “[i]f it’s
producer fraud, then [DOI would] handle the administra-
tive aspect of it. If it’s criminal, producer or otherwise,
[DOI would] refer it to State Police.” J.A. 6. Boudreaux’s
testimony further detailed the collaborative nature of
Jeansonne and Sledge’s roles with criminal investigations
and the State Police, but the testimony also clearly showed
that the roles delineated in 28 C.F.R. § 32.3 (e.g., arrest,
apprehend, prosecute, etc.) are performed by the State Po-
lice and Attorney General rather than the DOI investiga-
tors. J.A. 6–7.
    The implementing regulation creates a clear frame-
work for determining which positions meet the “law en-
forcement officer” requirement and the BJA Director
properly applied that framework here based on the
SLEDGE v. DOJ                                                 7



evidence presented. Claimants argue that the BJA Direc-
tor inappropriately focused on a law enforcement officer’s
arrest power. Appellant’s Br. at 28. However, this focus is
appropriate because it is one of the regulation’s specified
responsibilities to qualify as a law enforcement officer.
Cassella shows that the “arrest” and “apprehend” catego-
ries ask whether a person has the power to arrest or other-
wise stop a crime in progress. See Cassella v. United
States, 469 F.3d 1376, 1384 (Fed. Cir. 2006) (“Mrs. Cassella
did not have the power to arrest the violator of a traffic
crime or to stop a traffic crime in progress.”). In Cassella,
the claimant attempted to claim that Cassella had “indirect
arrest power,” i.e., the Special School Zone Police Officer
could gather information on and report criminal violations
to other police officers so that those police officers could ar-
rest the perpetrator. Id. at 1380. We held this indirect role
insufficient to establish Cassella as a law enforcement of-
ficer. Id. at 1384. The duties of a DOI investigator have a
similar shortcoming with respect to 28 C.F.R. §32.3.
    As one of the categories in the BJA’s regulation, the
BJA Director correctly analyzed whether Jeansonne and
Sledge had a duty or authority to arrest or apprehend per-
sons. The evidence points to the fact that Jeansonne and
Sledge were required to have police present any time an
arrest was necessary. J.A. 432. Despite Claimants’ at-
tempt to insert investigating criminals into the “appre-
hend” category, Jeansonne and Sledge did not have the
power to stop a crime in progress. See, e.g., J.A. 494–98;
Appellant’s Br. at 29. If they found evidence of criminal
activity, the next step for them was to report it to the police.
J.A. 432. Although Jeansonne and Sledge may still have
been involved in the investigation, the arrest, i.e. the stop-
ping of the crime, was performed by the police. Id. In view
of Cassella, this evidence supports the BJA Director’s de-
termination that Jeansonne and Sledge’s duties did not fall
within the arrest or apprehend categories. J.A. 8.
8                                                SLEDGE v. DOJ




    With regard to “prosecute,” the BJA Director consid-
ered the evidence and determined that Jeansonne and
Sledge’s duties did not fall within the prosecute category.
We find that the BJA Director properly considered the DOI
investigator’s role in a criminal prosecution, finding that
Jeansonne and Sledge’s roles were limited to providing ev-
idence and testifying at trial. J.A. 7–8, 431–32. This evi-
dence supports the BJA Director’s conclusion that
“contribution to criminal prosecutions is not sufficient to
establish status as a law enforcement officer for purposes
of the PSOB Act.” J.A. 8.
    Thus, substantial evidence supports the BJA Director’s
conclusion that Jeansonne and Sledge’s duties did not fall
within any of the categories set forth in 28 C.F.R. §32.3.
    Claimants argue that the BJA Director’s decision was
arbitrary and capricious because a DOI investigator’s du-
ties “overlap” with those of police officers. For example,
Claimants explain that DOI investigators work in a task
force with the Louisiana State Police and Louisiana Attor-
ney General to investigate criminal insurance fraud. As
such, the investigators perform duties that police officers
also perform, such as investigating crime, going under-
cover, serving cease-and-desist letters, and more. How-
ever, overlap of certain duties with police officers does not
make an official a “law enforcement officer.” Indeed, we
have explicitly found that some of the duties typically at-
tributed to police officers do not qualify that official as a
law enforcement officer under PSOBA. See Cassella, 469
F.3d at 1384 (finding that delegating traffic control powers
to a school zone traffic officer did not qualify the officer as
a “law enforcement officer”). The BJA’s regulation specifi-
cally lists the duties that qualify an official as a “law en-
forcement officer,” and the BJA Director’s application of
the regulation was not arbitrary or capricious and was sup-
ported by substantial evidence when finding that Jean-
sonne and Sledge’s official duties did not meet any of those
categories. 28 C.F.R. § 32.3.
SLEDGE v. DOJ                                              9



     The BJA Director’s determination that serving cease-
and-desist letters and conducting administrative proceed-
ings did not constitute arrest, apprehension, or prosecution
is not arbitrary or capricious and is supported by substan-
tial evidence. Our precedent interpreting the PSOBA is
clear that the duty must involve criminal law. Hawkins,
469 F.3d at 1000–03; Cassella, 469 F.3d at 1384. Serving
a cease-and-desist letter is derived from the DOI’s admin-
istrative powers to enforce the civil law. See J.A. 557.
Claimants argue that the cease-and-desist letters function
similar to a warrant and have the effect of stopping crimi-
nal activity. Appellant’s Br. at 27. Regardless, our prece-
dent recognizes a key distinction between criminal and
civil law for PSOBA purposes and cease-and-desist letters
are for the enforcement of civil law. See J.A. 557. Conduct-
ing administrative proceedings is also an enforcement of
the civil law. See, e.g., J.A. 431–32 (distinctly separating
the actions taken for administrative and criminal proceed-
ings).
     Claimants further criticize the BJA Director for not
giving deference to the Louisiana law that was amended to
include DOI investigators as law enforcement officers un-
der state law. Appellant’s Br. at 32–38. The law was
passed after the deaths of Jeansonne and Sledge and was
specifically designed to grant the investigators’ families
state benefits. Id. Claimants rely on Winuk v. United
States, 77 Fed. Cl. 207 (2007), to assert that the BJA Direc-
tor should have deferred to this Louisiana statute. Appel-
lant’s Br. at 33. But the determination of whether the facts
establish an official as a “law enforcement officer” under
the PSOBA is a conclusion of law based on federal law, not
state law. Cf. Amber-Messick v. United States, 483 F.3d
1316, 1325 (Fed. Cir. 2007) (“[W]e find unpersuasive Mrs.
Amber–Messick’s contention that the fact she received ben-
efits under the Pennsylvania Emergency Law Enforcement
Personnel Death Benefits Act supports her claim under
PSOBA.”).
10                                            SLEDGE v. DOJ




    Winuk is not persuasive in these cases. First, Winuk
addressed a special provision of the PSOBA “allowing for
automatic payment of benefits to the survivors of public
safety officers who were injured or died in the line of duty
in relation to the September 11, 2001 terrorist attacks.”
Winuk, 77 Fed. Cl. at 214. This “automatic payment” was
triggered when a public agency certified that an official
was a public safety officer injured or killed in connection
with the September 11, 2001, terrorist attacks. Id. While
Winuk included a state statute, the statute only served as
the certification required to trigger the automatic pay-
ments under the special provision of the PSOBA. Id. at
221.
    The BJA Director here, however, was not bound by the
special provision. The BJA Director properly considered
whether DOI investigators qualify as law enforcement of-
ficers under the PSOBA, and determined that the Louisi-
ana statute’s inclusion of duties, such as “conducting
investigations . . . or collecting evidence” went beyond the
scope of the PSOBA and 28 C.F.R. § 32.3, which do not in-
clude such duties. J.A. 9–10.
     There is no evidence that the BJA Director has applied
this framework in a piecemeal way. Rather, the BJA has
enumerated the responsibilities required to qualify as a
“law enforcement officer,” and the record before us shows
that the BJA Director properly applied that framework.
The BJA Director’s Determinations were therefore not ar-
bitrary or capricious, and were supported by substantial
evidence because none of Jeansonne and Sledge’s duties
fell under the categories set out in 28 C.F.R. § 32.3.
                             B
     We also find unpersuasive Claimants’ arguments that
the BJA’s interpretation of “law enforcement officer” is un-
reasonable. When the parties challenge an agency’s inter-
pretation of a statute, such as the phrase “law enforcement
officer,” we proceed with the two-step Chevron analysis.
SLEDGE v. DOJ                                             11



Chevron U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
837 (1984). We first determine “whether Congress has di-
rectly spoken to the precise question at issue.” Chevron,
467 U.S. at 842. If “Congress either had no intent on the
matter, or [] Congress’s purpose and intent is unclear,” we
consider whether the agency’s interpretation is based on a
permissible construction of the statutory language at issue.
Delverde, SrL v. United States, 202 F.3d 1360, 1363 (Fed.
Cir. 2000); see also Chevron, 467 U.S. at 843. For the sec-
ond step, “the court need not conclude that the agency con-
struction was the only one it permissibly could have
adopted to uphold the construction.” Chevron, 467 U.S. at
843 n.11. So long as the agency’s construction of the term
in the statute is reasonable, Chevron “requires a federal
court to accept the agency’s construction . . . even if the
agency’s reading differs from what the court believes is the
best statutory interpretation.” Nat’l Cable & Telecomms.
Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980 (2005).
    The parties agree that Congress’s intent regarding the
term “law enforcement officer” for these cases is ambigu-
ous. See Appellant’s Br. at 21 (“Congress has not specifi-
cally spoken to this precise issue.”). For purposes of these
cases, we accept the parties’ contention that the statute is
unclear as to whether an insurance fraud investigator
qualifies as a “law enforcement officer.”
    But first we note that, at least based on the current
record, this appears correct. The PSOBA defines a law en-
forcement officer as “an individual involved in crime . . .
control or reduction, or enforcement of the criminal
laws . . . including, but not limited to police, corrections,
probation, parole, and judicial officers.” 34 U.S.C. § 10284.
Any individual employed by a police department or another
agency who assists police officers in the performance of
their duties, directly or indirectly, could be regarded in a
broad sense as “involved in” crime control or reduction. But
our precedent makes clear that a law enforcement officer
must be “obligated to fight crime or perform criminal law
12                                               SLEDGE v. DOJ




enforcement duties.” Hawkins, 469 F.3d at 1003; Cassella,
469 F.3d at 1384 (same). No matter how crucial many in-
dividuals’ jobs are to the police department, other agencies,
or criminal law enforcement as a whole, not every one of
those employees fights crime or performs criminal law en-
forcement under the PSOBA. See Cassella, 469 F3d at
1379–86. While the PSOBA provides a non-exclusive list
of exemplary officials (“police, corrections, probation, pa-
role, and judicial officers”) that qualify as “law enforcement
officers,” the statute does not explain which duties make
these officials “law enforcement officers.” Congress’s intent
is therefore unclear with regard to what duties qualify an
individual as a law enforcement officer, and we proceed to
step 2 of the Chevron analysis.
    Based on the record before us and our prior caselaw,
we find 28 C.F.R. § 32.3 reasonable. Claimants argue that
the regulation should include investigative authority as an
additional category of responsibility to the definition of
“law enforcement officer,” beyond the power to “arrest, ap-
prehend, prosecute, adjudicate, correct or detain” or “su-
pervise.”    Appellant’s Br. at 18–20, 27.          Although
Claimants’ proposal may be a reasonable interpretation of
the PSOBA, Claimants were required to show why the ac-
tual regulation was unreasonable. Otherwise, Chevron “re-
quires a federal court to accept the agency’s
construction . . . even if the agency’s reading differs from
what the court believes is the best statutory interpreta-
tion.” Nat'l Cable & Telecomms., 545 U.S. at 980. Here,
the regulation’s itemized responsibilities, including arrest,
apprehend, and adjudicate authority, are entirely con-
sistent with the statutory language, as well as an apt de-
scription of the responsibilities performed by the officials
identified in the statute as being law enforcement officers,
including police officers, parole officers, and judicial offic-
ers. We recognize that Jeansonne and. Sledge were tragi-
cally killed while performing their duties as insurance
fraud investigators and those duties assist the police
SLEDGE v. DOJ                                          13



department in its efforts to fight crime. Yet Claimants
have not shown why drawing the line at the duties listed
in the BJA’s implementing regulation is unreasonable. Ac-
cordingly, Chevron requires us to give deference to the
BJA’s interpretation.
                      CONCLUSION
    For the foregoing reasons, the BJA Director’s Determi-
nations denying benefits under the PSOBA to Claimants
are
                      AFFIRMED
   No costs.